DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 10007054 in view of Ito et al., WO 2014/171394.
Regarding claims 1 and 17, Kim teaches (at least in Figures 2 and 3) a display device (Abstract), comprising a backlight unit for a display device (Abstract), the backlight unit comprising: a light guide (420) including a light incident surface (facing LEDs 451); a substrate (452) facing the light incident surface; a plurality of light sources (451) on one surface of the substrate facing the light incident surface; and a first member (473) disposed between the substrate and the light incident surface to space the light sources apart from the light guide (see Figures 2 and 3), and a display panel disposed on the 
However, in the same field of endeavor of edge lit luminaires, Ito teaches a first layer is disposed on the second surface of the support (Figures 1b and 2).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a luminance uniformity layer on all exposed surfaces of the support in order to ensure a high degree of light emission efficiency and wavelength conversion.
Regarding claim 2, Kim and Ito teach the invention as explained above and Kim further teaches the first member comprises a spacer having a height greater than a height of the light sources (Figure 2, 473 taller than 451).
Regarding claim 3, Kim and Ito teach the invention as explained above and Kim further teaches the height of the spacer is substantially equal to a sum of a height of the support and a thickness of the first layer, and the height of the support is greater than the height of the light sources and the thickness of the first layer (Figure 2).
Regarding claim 4, Kim and Ito teach the invention as explained above and Kim further teaches light emitted from each of the light sources has a light path within a range of a light-emitting angle of each of the light sources, the range of the light-emitting angle of each of the light sources defined by a reference path line of the light path having a maximum angle from a reference line vertically passing through a center of each of the light sources adjacent to the first member, the reference path line passing through the second surface of the support (Figures 2 and 3, and well known principles of light emission). 

Regarding claims 9-15, 18 and 19, Kim and Ito teach the invention as explained above.  Further, it is the position of the examiner that the combined teaching would render obvious the limitations set forth regarding the patterning of the luminance uniformity layer.
Regarding claim 16, Kim and Ito teach the invention as explained above and Kim further teaches the plurality of light sources are spaced apart from each other, and the first member and the light sources adjacent thereto are spaced apart from each other (Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875